Case 2:17-cv-00086-JDL Document 58 Filed 12/05/19 Page 1 of 2               PageID #: 324



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


U.S. BANK NATIONAL                       )
ASSOCIATION AS TRUSTEE                   )
FOR THE RMAC TRUST SERIES                )
2016-CTT,                                )
                                         )
      Plaintiff,                         )
                                         )
                    v.                   )       2:17-cv-00086-JDL
                                         )
SCOTT R. LEAVITT                         )
                                         )
      Defendant.                         )

                               SCHEDULING ORDER


      This Order is issued in connection with the evidentiary hearing which has been

scheduled by the Court to take place commencing at 8:30 a.m. on January 15, 2020. So as to

reduce delays and make the hearing more efficient, it is hereby ORDERED that:

      1.     By December 13, 2019, Plaintiff’s counsel will inform Defendant’s

             counsel of the date on which Bendett & McHugh, P.C. received a copy

             of the Agreed Judgment (ECF No. 30);

      2.     By January 6, 2020, the parties shall file with the Court a witness list

             identifying the name and address of each person who the party expects

             to call as a witness at the evidentiary hearing and shall provide a

             summary of the expected testimony of each such witness;

      3.     By January 6, 2020, each party shall serve upon opposing counsel by

             email a list of exhibits which the party intends to offer at the

             evidentiary hearing, and each party shall provide to the opposing

             party’s counsel a complete set of exhibits which the offering party
Case 2:17-cv-00086-JDL Document 58 Filed 12/05/19 Page 2 of 2             PageID #: 325



           intends to offer at the evidentiary hearing;

     4.    By January 13, 2020, the parties shall file with the Court an Exhibit

           List, using the form provided on the Court’s website, listing all of the

           intended exhibits of both parties; and

     5.    The Defendant’s subpoenas directing witnesses to appear and testify at

           the evidentiary hearing, as attached to the Defendant’s Motion (ECF

           Nos. 46-1, 46-2), assuming proper service, shall be effective for the

           January 15, 2020 hearing, except to the extent quashed by the Court’s

           order (ECF No. 55).



     SO ORDERED.

     Dated this 5th day of December, 2019.


                                                         /s/ JON D. LEVY
                                                    CHIEF U.S. DISTRICT JUDGE
